Citation Nr: 0002715	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  98-00 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating higher than 20 percent for 
abdominal aortic aneurysm, on appeal from the initial grant 
of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had over 24 years of military service, and his 
last period of service was from July 1976 to May 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, granted 
service connection for abdominal aortic aneurysm as secondary 
to service-connected aortosclerosis with hypertension, with 
assignment of a 20 percent disability rating. 

The July 1997 rating decision also denied an increased 
disability rating for the veteran's aortosclerosis with 
hypertension, status post aortic valve replacement, and 
denied entitlement to special monthly compensation.  Although 
the veteran did not file a notice of disagreement or 
substantive appeal as to the denial of special monthly 
compensation, the RO erroneously included this issue in the 
statement of the case and supplemental statement of the case.  
Since the veteran at no time disagreed with this issue, this 
claim is not before the Board.  The veteran did perfect his 
appeal as to the denial of an increased rating for his heart 
disorder.  However, he submitted a statement in September 
1998 indicating that he wished to withdraw this issue from 
his appeal.  An appeal may be withdrawn in writing at any 
time before the Board renders a decision.  See 38 C.F.R. 
§ 20.204 (1999).  Therefore, this issue is also not before 
the Board. 

In November 1997 and September 1998, the veteran filed claims 
for a total disability rating based on individual 
unemployability due to service-connected disabilities.  This 
issue has not been adjudicated by the RO, and it is not 
inextricably intertwined with the other issue before the 
Board.  See Parker v. Brown, 7 Vet. App. 116 (1994) (a claim 
is intertwined only if the RO would have to reexamine the 
merits of any denied claim which is pending on appeal before 
the Board under the pertinent law and regulations 
specifically applicable thereto).  Therefore, this issue is 
referred to the RO for appropriate action. 

FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for correct disposition of this claim.

2.  The veteran's abdominal aortic aneurysm is less than five 
centimeters in diameter; has not required any special medical 
treatment or surgery; and does not result in any symptoms or 
physical impairment.


CONCLUSIONS OF LAW

1.  The veteran's claim for a higher rating for his abdominal 
aortic aneurysm is well grounded, and VA has satisfied its 
duty to assist him in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).

2.  The criteria for an evaluation higher than 20 percent for 
abdominal aortic aneurysm have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, and 
4.104, Diagnostic Code 7110 (1997 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grant of 
service connection and original assignment of a disability 
rating for his abdominal aortic aneurysm.  Therefore, his 
claim continues to be well grounded as long as the rating 
schedule provides a higher rating for the service-connected 
condition.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran appropriate VA 
examinations.  There is no evidence indicating that there has 
been a material change in the severity of his service-
connected condition since he was examined in 1998, and 
sufficient evidence is of record to rate the service-
connected disability properly.  There is no indication of 
private or VA treatment records that the RO failed to obtain.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

The veteran has disagreed with the original disability rating 
assigned for his abdominal aortic aneurysm.  There is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126 and 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The Supplemental Statement of the Case (SSOC) provided to the 
veteran identified the issue on appeal as evaluation of the 
service-connected abdominal aortic aneurysm.  Throughout the 
course of this appeal, the RO has evaluated all the evidence 
of record in determining the proper evaluation for the 
veteran's service-connected disability.  The July 1997 rating 
decision that granted service connection for this condition 
considered all the evidence of record in assigning the 
original disability rating.  The RO did not limit its 
consideration to only the recent medical evidence of record, 
and did not therefore violate the principle of Fenderson.  
The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.  The RO complied with 
the substantive tenets of Fenderson in its adjudication of 
the veteran's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the veteran's service-connected 
disability. 
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

The veteran is evaluated under Diagnostic Code 7110 at 20 
percent.  During the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 
38 C.F.R. § Part 4, including the rating criteria for 
evaluating diseases of the arteries and veins.  This 
amendment was effective January 12, 1998.  See 62 Fed. Reg. 
65207 through 65224 (December 11, 1997).  When a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
appellant.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Therefore, the veteran's claim for a higher rating 
must be evaluated under both the old and new criteria to 
determine which version, if either, is most favorable to his 
claim.

The RO considered the old regulations in the July 1997 rating 
decision, and the veteran was provided a copy of those 
regulations in the December 1997 SOC.  The RO considered the 
new regulations in the August 1998 SSOC and included the new 
rating criteria.  Therefore, the veteran and his 
representative were given notice of the old and new 
regulations and have had an opportunity to submit evidence 
and argument related to both regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Under the rating criteria in effect prior to January 12, 
1998, Diagnostic Code 7110 for an aortic aneurysm provided a 
minimum disability rating of 20 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7110 (1997).  If exertion and exercise were 
precluded as a result of the aortic aneurysm, a 60 percent 
disability rating was warranted.  Id.  A 100 percent 
disability rating was assigned after establishment of the 
diagnosis where there were markedly disabling symptoms and 
for one year after surgical correction (with any type of 
graft).  Id.  Any residuals of graft insertion were rated 
according to findings and symptoms under the most appropriate 
analogous diagnostic code.  Id.

Under the rating criteria in effect from January 12, 1998, 
Diagnostic Code 7110 provides a 60 percent disability rating 
where an aortic aneurysm precludes exertion.  38 C.F.R. 
§ 4.104, Diagnostic Code 7110 (1999).  A 100 percent 
disability rating is warranted where the aortic aneurysm is 
five centimeters or larger in diameter, or; if symptomatic, 
or; for indefinite period from date of hospital admission for 
surgical correction (including any type of graft insertion).  
Id.  Any residuals of surgical correction are evaluated 
according to the affected organ systems.  Id.

The commentary to the revised regulations indicated that the 
minimum 20 percent disability rating for an aortic aneurysm 
was eliminated because it was preferable to evaluate the 
actual residuals of this condition rather than provide a 
minimum evaluation.  62 Fed. Reg. 65215 (December 11, 1997).  
It was noted that there are a wide range of possible 
complications and residual disability following surgical 
correction of an aortic aneurysm, and some would warrant a 
higher or lower rating than the previous minimum of 20 
percent.  Id.  

The Board has reviewed all the evidence in this case, which 
consists of the veteran's treatment records from Keesler Air 
Force Base and Fort Rucker dated from 1996 to 1998, treatment 
records from Nelson Gwinn, M.D., dated from 1997 to 1998, 
hospitalization records from Southeast Alabama Medical Center 
dated in 1997, reports of VA examinations conducted in 1997 
and 1998, and the veteran's testimony in 1998.  After 
reviewing the evidence, it is clear that the veteran's 
impairment from his abdominal aortic aneurysm does not 
warrant assignment of a disability rating higher than 20 
percent regardless of which set of rating criteria is used to 
evaluate his claim.

The abdominal aortic aneurysm was first discovered in 1996, 
and an ultrasound in February 1997 showed it to be 3.4 
centimeters in diameter.  An ultrasound in April 1998 showed 
that it had increased to 3.8 centimeters in diameter.  None 
of the veteran's medical records show treatment or medication 
specifically for the abdominal aortic aneurysm.  The records 
consistently refer to routine, periodic ultrasounds as the 
only medical management being conducted because of the 
abdominal aortic aneurysm.  Dr. Gwinn expressly indicated 
that no therapy would be undertaken until the veteran's 
abdominal aortic aneurysm was greater than 4.5 centimeters in 
diameter.  All physical examinations of his abdomen have been 
negative, and the aneurysm is not palpable.

None of the records indicates that the veteran has any 
symptoms from the abdominal aortic aneurysm.  Upon VA 
examination in June 1998, it was noted that the veteran had 
no symptoms regarding the abdominal aortic aneurysm, except 
he related some vague left upper quadrant abdominal 
discomfort to this condition.  However, in April 1998, after 
the veteran complained of similar abdominal discomfort, a 
physician noted that it was unlikely that the described 
discomfort was related to the abdominal aortic aneurysm.  No 
medical professional has ever indicated that the veteran is 
in any manner physically impaired as a result of his 
abdominal aortic aneurysm.

The veteran indicated in his notice of disagreement that he 
had to take antacids because of the abdominal aortic 
aneurysm.  Not only do his medical records fail to show 
prescription of any medication for this condition, but it has 
repeatedly been noted that he has gastroesophageal reflux 
disease.  

The rating criteria in effect prior to January 12, 1998, were 
more favorable to the veteran's claim because they provided a 
minimum disability rating of 20 percent for an aortic 
aneurysm.  Under the new criteria, he would not even be 
assigned a compensable rating.  Under either criteria, he 
cannot be assigned a disability rating higher than 20 percent 
because (1) the abdominal aortic aneurysm is less than five 
centimeters in diameter; (2) there is no medical evidence 
showing that it is symptomatic; (3) the veteran has not 
undergone surgical correction for the abdominal aortic 
aneurysm; and (4) there is no medical evidence indicating 
that the abdominal aortic aneurysm is of such severity that 
it precludes any type of physical exertion or exercise. 

Therefore, the Board concludes that the preponderance of the 
evidence is against assignment of a disability rating higher 
than 20 percent under either the old or new criteria for the 
veteran's abdominal aortic aneurysm.  There is no reasonable 
doubt on this matter that could be resolved in his favor.  
The medical evidence does not show that his abdominal aortic 
aneurysm has met any of the criteria for a higher rating 
discussed above.  The 20 percent disability rating now in 
effect was the minimum rating assigned under the old rating 
criteria for an aortic aneurysm, and the basis for a minimum 
rating for an aortic aneurysm was eliminated when the rating 
criteria were revised.


ORDER

Entitlement to a disability rating higher than 20 percent for 
abdominal aortic aneurysm is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

